Detailed Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the amendment filed on 12/23/2020.   
3.	The pending claims 1, 2, 7-11, 15-18, and 20-28 are examined and rejected.

Response to Arguments
4.	The applicant’s argument in regard to U.S. Publication No. 2012/0291068 ("Khushoo") teaching seems persuasive. That is, it  is the examiner’s position that Khushoo teaches each and every limitation of the current invention except, as argued by the applicant, a method comprising: polling a network to determine that a home device is attached to the network using a first communication protocol; identifying a first control protocol that supports the home device by trying multiple known control protocols with the first communication protocol; connecting to the home device using the first communication protocol and the first control protocol;
 	 So as a result Khushoo no longer applied to teach the argued limitation.

On the other hand, the applicant’s argument in regard to U.S. Publication No. 2003/0046557 ("Miller") in view of U.S. Publication No. 2004/0184431 ("Park") teaching is not persuasive.

Applicant argues/submits that beyond the Abstract and [0002], there is no particular portion of Miller cited, and the Office Action states that "the network communication and control protocols employed in Miller and the current invention are all well known." Applicant acknowledges that network communication and control protocols are known in the art. Application does not acknowledge that it is well known, or that the cited art discloses or suggests "identifying a first control protocol that supports the home device by trying multiple known control protocols and the first communication protocol." In Miller, a method for identifying a control protocol is not described. Miller, simply uses a control protocol. In particular, there is nothing in Miller that describes or suggests "identifying a first control protocol that supports the home device by trying multiple known control protocols with the first communication protocol" and Applicant submits this is not obvious or well-known.
The applicant singularly attacking a reference (i.e., Miller) while the applied reference to tech the argued limitation is the combined art of Miller and secondary reference (i.e. Park).  
 	Although the multi-purpose networked data communications system of Miller does not seem to clearly describe “polling a network to determine that a home device; …” as recited in the claims. But Park on the other hand describes the claimed polling “a network to determine that a home device is connected to the network; …”   
Park disclose an apparatus and method for managing device information through networks. The apparatus for managing device information through networks includes a polling list for storing polling information including device IP addresses assigned to home devices, polling intervals, and last polling times; a poller for checking the polling list and sending out a polling list listing devices to be polled; and a message processor for generating a polling message based on received registration request messages from the home devices, sending out the polling message verifying whether corresponding devices are activated with reference to the polling list, and updating the polling information stored in the polling list based on a response message with respect to the polling message received from the home devices. As different polling intervals are used with respect to devices existing on a home network, the reliability of device information improves and network traffic reduces (see Abstract, Pars. 0015, and 0016]).
 Thus, the argument is not persuasive, the rejection is maintained.


Drawings
5.	As we discussed during a previous interview since “home application” is not in the claim, objection to the Drawings is withdrawn.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 7-11, 15-18, and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2003/0046557) in view of Park (US 2004/0184431).
 
 Miller discloses a multi-purpose networked data communications system and any easy to use distributed user control interface to such networked system. The system allows easy control of computer applications and external connected devices (home security, audio/video, etc.).
As per claim 1, Miller discloses a method comprising: 
 using known control protocols  (e.g., MPEG, IPTV and TCP are some of the known protocols) and the first communication protocol (e.g., any conventional or standardized  communication protocol, e.g., serial bus, cable or hard wired), identifying a first control protocol that supports the home device (note: advantageously, the network communication and control system protocols  employed in Miller and the current  invention are all well-known).
e.g., any conventional or standardized communication protocol, e.g., serial bus, cable or hard wired) and the first control protocol  (e.g., any conventional or standardized protocol, e.g., MPEG, IPTV, TCP) that is identified for the home device (Miller allows easy control of computer applications and external connected devices (home security, audio/video, etc.) (see Abstract), Miller employs one or more connection protocols for the home automation system including Internet Protocol (IP) telephony and video conferences, interactive streaming media and other computer applications for use by a selected group of people. The user interface further preferably includes touch screen controls permitting multiple devices to be controlled using a uniform set of commands; see at least [0002]);
 
causing presentation of an interactive interface (Figs. 1-29), wherein the interactive interface displays:
a first video pane presenting video associated with a media service (Fig. 25 illustrates simultaneously viewing several information content such as video content from CNN.
one or more icons associated with the home device ([0119], in Fig. 5 Initial application launch screen 503 includes several application launch icons 505 for launching various applications, Fig. 25 also illustrates video content captured from a door camera/intercom, wherein the icon for the door camera/intercom is also shown, Figs 25-29);  and 
a second video pane, wherein selection of the second video pane causes a video associated with the second video pane to be presented in a full screen viewing mode ([0059] Once one application is accessed, typically by the user physically touching a touch sensitive screen on the button location associated with it, such as the viewable screen changes to the application selected in full screen mode);
(for example the door camera perform automatic task, that is, ready to capture a motion image by the door)   ; and
 wherein at least one of the one or more icons (e.g., camera icons 905, Fig. 9) represents the status of the automated task to be completed by the home device (similarly as shown from each camera of Fig. 9, the captured images are shown displayed, [0130]); and 
configuring selection of the one or more icons via the interactive interface with display of the first video pane presenting video associated with the media service and the second video pane, wherein selection of a first icon of the one or more icons is to configure control of the home device by manipulating the first icon ([0247] Each system is capable of easily running and displaying at least four applications simultaneously, including DVD-quality audio and video. The system can also be "overlaid" onto or interface with existing home automation control systems (such as those for lighting, climate, security, and entertainment systems), allowing it to serve as complete home controller as well.  Also see Figs. 25-29 and corresponding descriptions

Although Miller describes the system allows easy control of computer applications and external connected devices (home security, audio/video, etc.) (Abstract), but “polling a network”   is not mentioned. That is, Miller does not mention “polling a network to determine that a home device is attached  to the network using a first communication protocol;”  and “identifying a first control protocol that supports the home device by trying multiple known control protocols with the first communication protocol;” as required in the independent clams.
 
polling a network” as required in the claim.
Miller and Park are analogous art because they are from the same field of endeavor, managing devices through a network. Thus,  at least for the above stated advantages described by Park, at the time of the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art to combine the polling service of Park with Miller so that the above advantages would be available to the system of Miller.    
 	Therefore, it would have been obvious to combine Park with Miller to obtain the invention as specified in claim 1.
 
As claim 2, Miller in view of Park further discloses that the at least one of the one or more icons represents the status of the automated task to be completed by thePage 2 of 12 66292204.1Appl. No. 14/480,990home device based on whether the home device is in use during display of the first video pane presenting video associated with the media service (Miller, Fig. 25 illustrates a state “ANSWER DOOR” of the intercom waiting to answer/respond from a user, also see [0155, 0259]).  

(Miller, [0048, 0050, 0059, 0066, 0150, 0151).

As claim 8, Miller in view of Park further discloses that the expanded notification configures control of the home device (Miller, e.g., “ANSWER DOOR” intercom communication mic/camera is shown overlaid on the video captured by the camera, at any time user [0066] If the user instead prefers to view any application in full screen mode while multiple applications are being viewed, they press a "full" control button area which may be added by the operating system in the upper right corner portion of each application [00121]).  

As claim 9, Miller in view of Park further discloses that the notification is associated with a security camera and the expanded notification includes video captured by the security camera (Miller, see that the notification “ANSWER DOOR” that is associated with a security camera shown in one of the tile, see [0017] and Fig. 25 and corresponding descriptions).

As claim 20, Miller in view of Park further discloses that  wherein positions of the first video pane presenting video associated with the media service, the second video pane  presenting video associated with the home device, and the one or more icons within the interactive interface remain  static in response to the selection and manipulation of the first icon during display of the first video pane presenting video associated with the media service (Miller, [0017] in addition to the four equally sized running applications other touch controls, buttons and icons are permanently or statically shown at the periphery of the display.   One such feature is the automatic “tiling" of running applications, serving both to maximize use of the entire display screen, and to allow users unfamiliar with the operation of computers and windowing systems to access and use multiple applications at once with little or no training. Also see Figs. 17-29 and corresponding descriptions).
As claim 21, Miller in view of Park further discloses that the manipulation of the first icon includes changing position of symbols included in the first icon during display of the first video pane presenting video associated with the media service (Miller, the distributed user control interface is made even easier to use by maintaining standard button sizes and shapes, along with their relative position on the screen. Additionally, upon activating submenus, existing buttons merely change their indicia, or toggle to a new state. Also see 0256]).
As claim 22, Miller in view of Park further discloses that  wherein each of the one or more icons are presented dynamically based on whether an associated device is in use during display of the first video pane presenting video associated with the media service (Miller, the user interface further preferably includes touch screen controls permitting multiple devices to be controlled using a uniform set of commands; provides access to a suite of easy-to-use applications developed to run on the networked operating system; permits for automatic tiling of running applications.  in addition, a touch-screen user interface provides automatic "tiling" of running applications and permits simplified Web browsing based on a hierarchy of user preferences, Abstract, [0002,  0023,  0256]).

As per device claims 10-11, 15-17, and 23-25, these device claims correspond to method claims 1-2, 7-9, and 20-22, respectively. Accordingly, the device claims are also rejected under the same rationales/citations given to the method claims.
As per claims 18, and 26-28, these computer-readable storage medium claims correspond to method claims 1, 20, 21 and 7, respectively. Accordingly, the computer-readable .
CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120233478 A1 is directed to METHODS AND SYSTEMS FOR DATA INTERCHANGE BETWEEN A NETWORK-CONNECTED THERMOSTAT AND CLOUD-BASED MANAGEMENT SERVER. [0011] In another aspects of the present invention, the communication channel is established using a public network address registered on the Internet for the thermostat communication server and a public network address provided through a router's network address translation (NAT) table for the thermostat on a private network. To keep the communication channel available, the thermostat communication server configures a long-poll interval using a network communication protocol, such as TCP over IP, that transmits a keep-alive packet from the thermostat communication server to the thermostat over the communication channel at a maximum time interval not to exceed a NAT time-out period of the router.
US 20150146567 A1 is directed to DEVICE ARRANGEMENT AND METHOD FOR IMPLEMENTING A DATA TRANSFER NETWORK USED IN REMOTE CONTROL OF PROPERTIES. [0066] When a home control network device 61 or a home control network key 42, 42b is connected to its own local data transfer network, it sends at times a poll to the home control network server 21 belonging to the remote control system, in order to find out whether its own counterpart device is connected to the network or not. If it becomes evident from the reply sent by the home control network server 21 that the counterpart device is connected to its own data transfer network, both members of the device pair start the establishing process of a virtual private network (VPN data transfer connection).
US 20050160163 A1 is related to Device status identification. [0022] managing and/or monitoring a network can include a program application employing a protocol to poll the status of the various devices connected to the network 100, e.g. a network status polling program application. Each of the example devices can include a network port to receive a polling query from the polling program application.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by 
/TADESSE HAILU/            Primary Examiner, Art Unit 2173